                                          Case 4:19-cv-08231-KAW Document 32 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STRIKE 3 HOLDINGS, LLC,
                                   7                                                        Case No. 4:19-cv-08231-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         90 DAYS; ORDER CONTINUING CASE
                                   9                                                        MANAGEMENT CONFERENCE
                                         JOHN DOE SUBSCRIBER ASSIGNED IP
                                  10     ADDRESS 24.130.70.230,                             Re: Dkt. No. 31

                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 1, 2020, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall file a

                                  14   dismissal within 90 days of this order, absent any extension ordered by the Court.

                                  15          Additionally, the case management conference set for July 14, 2020 is continued to

                                  16   November 10, 2020 at 1:30 p.m. The joint case management statement is due on or before

                                  17   November 3, 2020.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 2, 2020

                                  20                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
